               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                              2:18-cr-99 (4)
                                     Judge Marbley

Destined Jeremy Taylor

                                ORDER
     There being no objections, the Court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 85) that the
defendant’s guilty pleas be accepted.       The Court accepts the
defendant’s pleas of guilty to Count 1, 12 and 13 of the Superseding
Indictment, and he is hereby adjudged guilty on these counts.    The
Court will defer the decision of whether to accept the plea agreement
until the sentencing hearing.


Date: July 12, 2019             s\Algenon L. Marbley
                             Algenon L. Marbley
                             United States District Judge
